UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA,                            )
                                                     )
                                                     )
                v.                                   ) Criminal No. 07-207 (RJL)
                                                     )
RUSSELL CARLTON PALMER,                              )
                                                     )
                Defendant.                           )                  FILED
                                                                        FEB 2 '" 2010
                                            ~                    NAN bY rM¥~R WHITTINGTON CI E8..K
                             MEMORANDUM ORDER                           U.S. DISTi1ICT COURT
                             (February 2'S:, 2010) [# 22]


         This matter comes before the Court on defendant Russell Palmer's motion

to reduce his sentence pursuant to 18 U.S.C. § 3582(c). In support of his motion,

Palmer points to Amendment 706,1 which reduced the base offense level for

certain crimes involving crack cocaine.

         Palmer's motion must be summarily denied. First, as the Government

points out, he was sentenced after Amendment 706 was enacted. Indeed, Palmer

was sentenced on May 8, 2008, while Amendment 706 became active roughly five

months earlier. Therefore, Palmer cannot avail himself of 18 U.S.C. § 3582(c)(2),

which allows for a sentence reduction only if the defendant was sentenced based

on a range that was subsequently lowered by the Sentencing Commission.

Moreover, Palmer was sentenced pursuant to a statutory mandatory minimum.


I   U.S.S.O. App'x C Supplement, Amendment 706 (Nov. 1, 2007).
Accordingly, he is "ineligible for relief under section 3582(c)(2)." United States

V.   Cook, --- F.3d ----, 2010 WL 481270 at *6 (D.C. Cir. Feb. 12,2010).

         F or these reasons, it is hereby

         ORDERED that defendant's Motion for Modification of Term of

Imprisonment Under Title 18 U.S.c. Section 3582(c) and U.S.S.O. Section 1B 1.10

[# 22] is DENIED.

         SO ORDERED.                                 \




                                            2~
                                            RICHA       J.   ON
                                            United States District Judge




                                            2